Citation Nr: 0838779	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, variously characterized.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
service.

2.  There is no convincing corroborative evidence that the 
veteran's claimed in-service stressors occurred.

3.  The competent evidence of record does not relate the 
veteran's psychiatric disability to military service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A psychiatric disability, other than PTSD, variously 
characterized, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated in October 2005 and September 2006, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, in the 
October 2005 notice, the AOJ notified the veteran of 
information and evidence necessary to substantiate his claims 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

In the September 2006 notice, the RO informed the veteran of 
the process by which disability ratings and effective dates 
are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the September 2006 notice was delivered after the 
rating decision, the AOJ subsequently readjudicated the 
claims based on all the evidence in the April 2007 statement 
of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The veteran has not been medically evaluated in conjunction 
with his claims.  As will be discussed, in cases of service 
connection for PTSD, specifically with non-combat veterans, 
VA has a duty to assist in corroborating the claimed in-
service stressors.  If there is no credible supporting 
evidence of in-service stressors, then VA has no duty to 
schedule the veteran for an examination.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a psychiatric 
disability, other than PTSD because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of a dysthymic disorder, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of a psychiatric disability in service, 
the negative examination performed at separation from 
service, and the first suggestion of pertinent disability 
many years after active duty, relating a psychiatric 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 
(c) (2008).  Service treatment records have been associated 
with the claims file.  All identified and available treatment 
records have been secured. 

Service Connection for PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires:  (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The record contains medical evidence showing a diagnosis of 
PTSD.  An April 2006 Vet Center report, shows the veteran 
sought treatment in 2002 for anxiety and severe depression.  
Based on the history and stressors he provided, the 
psychologist's impression was PTSD.  In October 2004, a 
diagnosis of PTSD was confirmed at the Shreveport VA Medical 
Center.   

The credible supporting evidence required to confirm a 
stressor will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy or was a 
prisoner of war (POW), and the claimed stressor is related to 
combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service), the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002).  The legislative history of this provision, as cited 
by the Court of Appeals for Veterans Claims, explains that 
this is because "the absence of an official record of care 
or treatment in many of such cases is readily explained by 
the conditions surrounding the service of combat veterans."  
Arms v. West, 12 Vet. App. 188 (1999).  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b) (2008), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

In this case, the veteran served in Vietnam from February 
1969 through August 1969.  His military occupational 
specialty (MOS) was that of a Hawk launcher crewman.  By his 
own admission, he was primarily responsible for repairing and 
keeping track of all weapons.  See stressor statement, 
received in July 2006.  He was not, nor does he contend that 
he was engaged in combat with the enemy.  Therefore, he was 
not a combat veteran and independent evidence is required to 
corroborate his claimed stressors.       

The veteran claims upon arriving in Bien Woa, Vietnam, he was 
immediately under fire by snipers.  In a January 2008 report 
issued by Joint Services Records Research Center (JSRRC), the 
coordinator stated that research shows that no attacks were 
recorded in Bien Hoa airbase during the time of the veteran's 
arrival or through March 1969.  

When seeking treatment, the veteran reported the deaths of 
three friends as stressors.  The  JSRRC confirmed the death 
of two of the three soldiers occurred prior to the veteran's 
arrival in Vietnam.  He did not provide sufficient detail 
regarding the third individual for confirmation purposes.  
Mainly, he could not remember the individual's full name or 
his date of death.  A May 2004 medical assessment by a social 
worker noted the deaths of three of the veteran's friends 
while he was in the Republic of Vietnam, but one serviceman 
died before the veteran was there and another died after; the 
veteran provided no information on the date of death of the 
third friend.  He also reported rocket attacks near the 
"ammo dump", and having to run for cover at least twice per 
week.  Again, the veteran was unable to report exact dates or 
sufficient detail to verify this information.  He related 
feelings of fear and danger at all times while in Vietnam, 
and being upset by images of wounded infantry soldiers he saw 
during hospital visits.          

Based on the formal findings issued by the JSRRC confirming 
that no attacks took place during the veteran's deplaning, 
the fact that his friends were killed prior to his arrival, 
and that the remaining of his stressors were unverifiable, 
there is no credible supporting evidence of a stressor.  His 
service personnel records did not verify any incidents of 
attacks involving the veteran or his unit.  The veteran's MOS 
does not indicate that his responsibilities included manning 
the weapons or launching missiles in combat.  There is no is 
convincing, credible evidence of record that an inservice 
stressor incident took place.  

Furthermore, he was asked on at least three occasions to 
provide additional details regarding his stressors.  He 
responded in July 2006, but his letter was without sufficient 
detail to corroborate his claimed stressors.  His statements 
alone are insufficient.  As such, his stressors are 
unverifiable and cannot form the basis of a PTSD diagnosis 
for VA purposes.   

The Board acknowledges the veteran's contention that since he 
has a diagnosis of PTSD, it must be related to service.  
However, as previously stated, the Board is not required to 
accept a physician or other health professional diagnosis of 
PTSD that is based on uncorroborated account of the veteran's 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

While the Board does not doubt the sincerity of the veteran's 
beliefs that his service caused his current mental 
disability, it is bound by the governing statutes and 
regulations, which require that in claims for service 
connection for PTSD, the diagnosis must be based on credible 
supporting evidence that the claimed in-service stressor 
actually occurred, unless the veteran served in combat.  In 
this case, the evidence falls short of such support.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for PTSD must be denied.

Service Connection for a Psychiatric Disability

The veteran also seeks service connection for a psychiatric 
disability, to include dysthymic disorder.  He contends that 
he suffered from depression for many years due to his 
experiences in Vietnam, however, he did not seek treatment 
until suggested by a family member.   In order to establish 
direct service connection for an acquired psychiatric 
disability, three elements must be satisfied.  There must be 
medical evidence of a current disability; medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence linking the current disease 
or injury and the current disability. See 38 C.F.R. § 3.303 
(2008); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

At the onset, service connection requires that there be a 
current disability demonstrated by the record.  The veteran's 
VA outpatient treatment records have been associated with the 
file.  His treatment records show in November 2004 a current 
diagnosis of a dysthymic disorder, which is characterized by 
symptoms of mild depression.  See Dorland's Illustrated 
Medical Dictionary, 31st Ed., Page 590, (c) 2007.

The veteran contends that he was discharged from service due 
to his inability to adjust.  In his statement to his private 
physician, he reported two occasions in November or December 
1970, where he saw a psychiatrist.  His service treatment 
records have been reviewed and show that he was discharged 
due to an "immature personality."  In a December 1970 
clinical abstract, the psychiatrist noted the veteran used 
poor judgment which prevented him from being committed to any 
productive goals.  The veteran also indicated that he could 
no longer adjust to military life.  The psychiatrist stated 
this was a personality defect, and there were no 
disqualifying mental or physical defects sufficient to 
warrant disposition through medical channels.  

A personality disorder is not a disease or injury for VA 
compensation purposes, and, may not be service-connected.  
38 C.F.R. § 4.127 (2008).  The veteran's remaining service 
treatment records are negative for any treatment, complaint 
or diagnosis of any psychiatric disorders.  The evidence 
fails to establish that the veteran suffered an in-service 
event, and that the claimed disability or symptoms may be 
associated with the event.  See 38 C.F.R. § 3.159 (c)(4) 
(2008).  

The earliest evidence showing symptoms of a psychiatric 
disability was in April 2002.  At that time, following a 
depression screen, the examiner felt the veteran suffered 
from an adjustment disorder, but did not rule-out a diagnosis 
of PTSD.  Eventually, the VA Medical Center confirmed a 
diagnosis of a dysthymic disorder.  

The veteran has not submitted any evidence of a nexus between 
this disorder and service.  As noted, VA is required to seek 
a nexus opinion when there is evidence linking an injury or 
disability to an in-service event.  In this case, there is no 
in-service event.  Furthermore, the veteran did not seek 
treatment for a psychiatric disability until at least 2002, 
more than 30 years after his separation from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, 
there is no credible evidence linking the veteran's 
psychiatric disability to service.  

A preponderance of the evidence is against the veteran's 
claim; the benefit of the doubt provision does not apply.  
Service connection for a psychiatric disability, to include 
dysthymic disorder, is not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a psychiatric disability, other than 
PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


